                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF WISCONSIN

DONALD DRINKA,

                   Plaintiff,
      v.
                                                        Case No. 19-cv-19-wmc
ANDREW SAUL,
Commissioner of Social Security

                   Defendant.


                          JUDGMENT IN A CIVIL CASE


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

plaintiff Donald Drinka affirming in part the decision of Andrew Saul, Commissioner

of Social Security and reversing and remanding in part for further proceedings under

sentence four of Section 205 of the Social Security Act, 42 U.S.C. § 405(g).




      s/ K. Frederickson, Deputy Clerk                             2/14/2020
       Peter Oppeneer, Clerk of Court                                 Date
